Citation Nr: 1106837	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-15 604	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Continued entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU) from June 1, 2002.

2.  Continued eligibility for Dependents' Educational Assistance 
(DEA) from June 1, 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from December 1985 to June 
1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in June 2007 that discontinued entitlement to a TDIU and 
eligibility for DEA, both effective from June 1, 2002.


FINDING OF FACT

On June 23, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant, 
through his authorized representative, that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  

An appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2010).  Such a request for withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized 
representative, has withdrawn both issues that were on appeal 
before the Board.  Accordingly, there remains no allegation of 
error of fact or law for appellate consideration.

Based on the Veteran's withdrawal of all issues on appeal before 
the Board, the Board does not have jurisdiction to review the 
appeal.


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


